

116 HR 5911 IH: For Accurate Import Relief To Aid Retailers and Importers of Foreign Freights Act of 2019
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V116th CONGRESS2d SessionH. R. 5911IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Pascrell introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for the liquidation or reliquidation of certain entries of products of European Union member states exported on or before October 9, 2019, and entered on or after October 18, 2019.1.Short titleThis Act maybe cited as the For Accurate Import Relief To Aid Retailers and Importers of Foreign Freights Act of 2019 or FAIR TARIFF Act of 2019.2.Certain entries of products of European Union member states entered after October 1, 2019(a)In generalNotwithstanding sections 514 and 520 of the Tariff Act of 1930 (19 U.S.C. 1514 and 1520), or any other provision of law, U.S. Customs and Border Protection shall—(1)liquidate or reliquidate each entry of a product—(A)provided for in subheading 9903.89.05, 9903.89.10, 9903.89.13, 9903.89.16, 9903.89.19, 9903.89.22, 9903.89.25, 9903.89.28, 9903.89.31, 9903.89.34, 9903.89.37, 9903.89.40, 9903.89.43, 9903.89.46, or 9903.89.49 of the HTS; and(B)that—(i)was exported to the United States on or before October 9, 2019; and(ii)was entered, or withdrawn from warehouse for consumption, during the 120-day period beginning on October 18, 2019; and(2)refund to the importer of record the amount of additional duties previously collected on the entry of that product by reason of the application of that subheading of the HTS to the product.(b)Request(1)In generalLiquidation or reliquidation may be made under subsection (a) with respect to an entry described in subsection (a) only if a request is filed with the U.S. Customs and Border Protection not later than 90 days after the date of the enactment of this Act.(2)ClarificationThe filing of an entry described in subsection (a) may serve as the filing of a request described in paragraph (1) with respect to the entry.(c)Refund of amounts owed(1)Unliquidated entriesFor an entry described in subsection (a) that is unliquidated, any duties, including interest, eligible for a refund under subsection (a) shall be processed for purposes of liquidation in accordance with sections 504 and 505 of the Tariff Act of 1930 (19 U.S.C. 1504 and 1505).(2)Reliquidated entriesAny amounts owed by the United States pursuant to a reliquidation of an entry described in subsection (a) (including interest from the date of entry) shall be refunded not later than 90 days after the date on which the request for reliquidation is filed under subsection (b). (d)HTS definedIn this section, the term HTS means the Harmonized Tariff Schedule of the United States. 